Exhibit 10(e)(iii)




AMENDMENT NUMBER TWO TO THE WALGREEN CO. EXECUTIVE STOCK OPTION PLAN




Effective September 1, 2007, Section 5.4 of the Plan is amended in its entirety
to read as follows:


 
“5.4.
Option Price.  The Option price per Share under each Option shall be reflected
in the Option Agreement.  The Option price shall not be less than 100% of the
fair market value, and in any event not less than the par value, of a Share on
the designated grant date for such Option.  For purposes of this Section 5.4 and
the remaining provisions of this Plan, fair market value means the closing price
on the New York Stock Exchange Composite Transaction Tape on the relevant
valuation date (i.e., the designated grant date for purposes of the Option
Price) or on the next preceding date on which a closing price was quoted.”










